 1

 2

 3                                   UNITED STATES DISTRICT COURT

 4                                 EASTERN DISTRICT OF CALIFORNIA

 5

 6       DAVID TUUPOINA,                                       No. 1:18-cv-01320-GSA

 7
                            Plaintiff,
 8                                                             ORDER VACATING
               v.                                              ORDER TO SHOW CAUSE
 9
         ANDREW SAUL,1 Commissioner of
10       Social Security,
11                                                             Doc. 16 and 17
                            Defendant.
12

13
              On July 1, 2019, the Court issued an order to show cause why the above-captioned case
14

15   should not be dismissed following Plaintiff’s failure to file his opening brief in compliance with

16   the scheduling order. On July 15, 2019, Plaintiff responded to the order to show cause and

17   requested an additional extension of time in which to file his opening brief.
18            Accordingly, the Order to Show Cause is hereby VACATED. Plaintiff is ORDERED to
19
     file his opening brief on or before July 19, 2019. The Court will grant Plaintiff no further
20
     enlargements of time in this matter.
21

22

23   IT IS SO ORDERED.

24         Dated:    July 18, 2019                                 /s/ Gary S. Austin
                                                             UNITED STATES MAGISTRATE JUDGE
25

26
27   1
      Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
     also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
28   person occupying the office of Commissioner of Social Security).
                                                               1
